Notice of Pre-AIA  or AIA  Status
 	The present application 17/125,979, filed on 4/7/2021 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 	This application is a CON of US Application # 15/722,868 filed on 10/02/2017 is now US PAT 10885078, US Application # 15/722,868 is a CON of US Application # 13/464,598 filed on 05/04/2012 US PAT 9904726, US Application # 13/464,598 has PRO US provisional Application # 61/561,502 filed on 11/18/2011, US Application # 13/464,598 has US provisional Application #  61/542,515 filed on 10/03/2011, US Application # 13/464,598 has US provisional Application 61/482,596 filed on 05/04/2011






DETAILED ACTION
Claims 2-21 are pending in this application.
Drawings
The Drawings filed on 12/17/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Priority
 	Acknowledgment is made of applicant’s claim for domestic priority application
US provisional # 61/542,515 filed on 10/03/2011, US provisional # 61/482,596 filed on 05/04/2011 under 35 U.S.C. 119 (e).











Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 of US Application No. 17/125,979 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,885,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/125,979
US Patent No. 10,885,078
Claim 1,13,19, A method comprising:
 	receiving a textual representation of a set of patent claims;









 	processing word-by-word through each claim of the set of patent claims to identify sequences of words as a scope-concept phrase;
 	adding each scope-concept phrase to a set of scope-concept phrases,
 	identifying synonymous words from a thesaurus for words from each scope-concept phrase of the set of scope-concept phrases:

 	generating additional scope-concept phrases using the identified synonymous words;





























 	adding the additional scope-concept phrases to the set of scope-concept phrases;
 	receiving product description text, wherein the product description text describes a product;
 	automatically classifying a first subset of the product description text as trivial text and classifying a second remaining subset of the product description text as non-trivial text;
 	identifying occurrences of each scope-concept phrase from the set of scope-concept phrases in the non-trivial text;
 	determining an amount of the non-trivial text covered by each scope concept-phrase of the set of scope-concept phrases based on the occurrences, and
 	displaying a graphical representation of the amount of the non-trivial text covered by each scope-concept phrase of the set of scope-concept phrases.
  

Claim 1, A method, comprising a plurality of operations executed with a processor and memory of a server device, the operations comprising:
extracting claim text from a textual representation of a patent;
identifying, as a set of claims, text of each claim from the claim text;
identifying a set of scope-concept phrases from the set of claims, wherein identifying the set of scope concept phrases includes:
       processing word-by-word through a first claim from the set of claims to identify a plurality of claims from the set of claims having a first word, as a first one-word scope-concept phrase, from the first claim, identify a plurality of claims from the set of claims having a second word, as a second one-word scope-concept phrase, from the first claim, and repeating identification for each of a plurality of other words in the first claim;
        processing word-by-word through the first claim to identify a plurality of claims from the set of claims having a first two-word sequence of words including the first word and the second word, as a first two-word scope-concept phrase, from the first claim, identify a plurality of claims from the set of claims having a second two-word sequence of words including the second word and a third word, as a second two-word scope-concept phrase, from the first claim, and repeating identification for each of a plurality of other two-word sequences of words in the first claim;
         processing word-by-word through the first claim for three-word sequences of words to identify three-word scope-concept phrases; and
          repeating above processes, starting with a second claim from the set of claims, for one-word, two-word, and three-word scope-concept phrases;
          accessing an online thesaurus;
identifying synonymous words from the online thesaurus for the words of each scope concept phrase of the set of scope concept phrases;
        generating additional scope concept phrases using the identified synonymous words;
       adding the additional scope concept phrases to the set of scope concept phrases;



        automatically classifying a first subset of the text of the set of claims as trivial text and classifying a second remaining subset of the text that as non-trivial text;
        evaluating how much of the non-trivial text has been covered by each scope concept phrase of the set of scope concept phrases; and





        displaying a graphical representation of how much of the non-trivial text has been covered by each scope concept phrase of the set of scope concept phrases
.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-15 of U.S. Patent No. 10,885,078 to arrive at the claims 2-21 of the instant application 17/125,979 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 2 instant application 17/125,979 identifying occurrences of each scope-concept phrase from the set of scope-concept phrases in the non-trivial text; determining an amount of the non-trivial text covered by each scope concept-phrase of the set of scope-concept phrases based on the occurrences;  while  claim 1 of U.S. Patent No. 10,885,078,  processing word-by-word through the first claim for three-word sequences of words to identify three-word scope-concept phrases; and repeating above processes, starting with a second claim from the set of claims, for one-word, two-word, and three-word scope-concept phrases,         generating additional scope concept phrases using the identified synonymous words     is absent of the limitation from instant application 17/125,979 claim 2, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such claim 2 of the instant application is broader.




Claims 2-21 of US Application No. 17/125,979 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,904,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/125,979
US Patent No. 9,904,726
Claim 1,13,19, A method comprising:
 	receiving a textual representation of a set of patent claims;

 	processing word-by-word through each claim of the set of patent claims to identify sequences of words as a scope-concept phrase;
 	adding each scope-concept phrase to a set of scope-concept phrases,
 	identifying synonymous words from a thesaurus for words from each scope-concept phrase of the set of scope-concept phrases:
 	generating additional scope-concept phrases using the identified synonymous words;
 	adding the additional scope-concept phrases to the set of scope-concept phrases;
 	receiving product description text, wherein the product description text describes a product;
 	automatically classifying a first subset of the product description text as trivial text and classifying a second remaining subset of the product description text as non-trivial text;
 	identifying occurrences of each scope-concept phrase from the set of scope-concept phrases in the non-trivial text;
 	determining an amount of the non-trivial text covered by each scope concept-phrase of the set of scope-concept phrases based on the occurrences, and
 	displaying a graphical representation of the amount of the non-trivial text covered by each scope-concept phrase of the set of scope-concept phrases.
  

Claim 1, A computer-implemented method comprising:
       obtaining, into a computer, text of a first patent;
       automatically finding and extracting, using the computer, claim text from the text of the first patent;
        identifying, using the computer, text of a first plurality of claims from the claim text of the first patent;
       displaying in a first area on a computer monitor the text of the first plurality of claims;
       automatically generating, from the first plurality of claims, text of a plurality of preliminary scope-concept phrases derived from the first plurality of claims, wherein the plurality of preliminary scope-concept phrases includes a first preliminary scope-concept phrase and a second preliminary scope-concept phrase;
       displaying in a second area on the computer monitor the text of least the first and second preliminary scope-concept phrases from the first plurality of claims;
      eliciting and receiving user input to select a first specified one of the displayed preliminary scope-concepts phrases; and
        highlighting each occurrence of the first specified one of the displayed preliminary scope-concept phases in a plurality of the first plurality of claims displayed in the first area that contain the first specified one of the plurality of preliminary scope-concept phrases;
       wherein the generating of the plurality of preliminary scope-concept phrases further includes:
        first-processing word-by-word through a first selected claim, and for a first selected word in the first claim identifying a plurality of other claims having that first selected word, thus identifying a first one-word preliminary scope-concept phrase, for a second selected word in the first selected claim identifying a plurality of other claims having that second selected word, thus identifying a second one-word preliminary scope-concept phrase, and repeating this first processing for each of a plurality of words in the first selected claim;
        second processing word-by-word through the first selected claim, and for a first selected two-word sequence of words consisting of the first selected word and the second selected word of the first selected claim, identifying a plurality of other claims having that first selected two-word sequence, thus identifying a first two-word preliminary scope-concept phrase, for a second two-word sequence of words consisting of the second selected word and a third selected word of the first selected claim, identifying a plurality of other claims having that second selected two-word sequence, thus identifying a second two-word preliminary scope-concept phrase, and repeating this second processing for a plurality of other two-word sequences of words in the first selected claim;
       third processing word-by-word through the first selected claim for selected three-word sequences of words; and
         repeating the above processes, starting with a second selected claim, for one-word, two-word, and three-word preliminary scope-concept phrases.



 	

 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-24 of U.S. Patent No. 9,904,726 to arrive at the claims 2-21 of the instant application 17/125,979 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 2 instant application 17/125,979 identifying occurrences of each scope-concept phrase from the set of scope-concept phrases in the non-trivial text; determining an amount of the non-trivial text covered by each scope concept-phrase of the set of scope-concept phrases based on the occurrences;  while  claim 1 of U.S. Patent No. 9,904,726,  second processing word-by-word through the first selected claim, and for a first selected two-word sequence of words consisting of the first selected word and the second selected word of the first selected claim, identifying a plurality of other claims having that first selected two-word sequence, thus identifying a first two-word preliminary scope-concept phrase, for a second two-word sequence of words consisting of the second selected word and a third selected word of the first selected claim, identifying a plurality of other claims having that second selected two-word sequence, thus identifying a second two-word preliminary scope-concept phrase, and repeating this second processing for a plurality of other two-word sequences of words in the first selected claim is absent of the limitation from instant application 17/125,979 claim 2, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before, as such claim 2 of the instant application is broader.


Reasons for Allowance

 	Claims 2-21 are allowed.
	The following is an examiner’s statement of reasons:

	The prior art of Cooper et al., US Pub.No. 2013/0041921 is directed to generating semantic index for retrieving content, more specifically rule based engine used in language analysis to receive and parse query into elements.  The prior art of Cooper teaches key concepts, meta-information, and existing relationships contained within the content. The system does this by importing all content in its original format and then parsing the structure of the documents. Then, it retrieves concepts from the multi-layered concept dictionary to create semantic representations (i.e., an index) of the relevant content. When new content is created or existing content is updated, the system can automatically update the index.(Abstract, 0011-0012, fig 2,0035)
	The prior art of Knight et al., US Pub.No. 2011/0029526 is directed to displaying relationships between documents to provide classification of documents including suggestions, more specifically,   clustering reference documents to generate suggestions for classification of uncoded documents. A set of reference documents, each associated with a classification, is designated. One or more of the reference documents are selected and combined with uncoded documents as a set of documents. Clusters of the documents in the document set are generated. A similarity between each document is determined. The documents are grouped into the clusters based on the similarity. At least one cluster having reference documents is identified. Relationships between the uncoded documents and the one or more reference documents in the at least one cluster are visually depicted as suggestions for classifying the uncoded electronically stored information items in that cluster.(Abstract, 0010-0011, fig 2-3)
	The prior art of Fass et al., US Pub.No. 2004/0078190 is directed to identifying concepts in natural language text, more specifically pruning, optimizing synonyms, defining concepts and concept rules, checking user-defined description of concepts and matching with the user defined descriptions (Abstract).  The prior art of Fass teaches defining and learning the concept representations of the concept specification language, where the concept representations to be defined  including ruls.  creating new concept representations in the concept specification language from those highlighted instances of concepts, then adding and, if necessary, integrating those concept representations in the concept specification language with pre-existing concept representations from the language. checking user-defined descriptions of concepts represented in the concept specification language. A common form of checking is checking user queries represented in the concept representation language, since user queries are a type of user-defined description of concepts.(Abstract, 0090-0099, fig 2-3)
	The prior art of WO 02/19155A2 is directed to concept identification system from text content of electronic documents, more specifically, a concept knowledge base includes a plurality of concepts wherein each concept comprises one or more sub concepts linked to each other and to such concept on a hierarchical basis and wherein one or more of the sub concepts may be linked to one or more sub concepts of another concept.  A concept matching module matches text of the document to sub concepts of the concept knowledge base (Abstract, page 5, fig 1-2)

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.  the prior art of Cooper et al., US Pub.No. 2013/0041921, Knight et al., US Pub.No. 2011/0029526, Fass et al., US Pub.No. 2004/0078190 and WO 02/19155A2 do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“identifying occurrences of each scope-concept phrase from the set of scope-concept phrases in the non-trivial text;
 	determining an amount of the non-trivial text covered by each scope concept-phrase of the set of scope-concept phrases based on the occurrences”, in claim 2,9,16

 	These features, together with the other limitations of the independent           claims are novel and non-obvious over the prior art of record. The dependent         claims 3-8,10-15,17-21 being definite, enabled by the specification, and further limiting to the independent claims are also allowable





	







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154